United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 3, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-20525
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERTO SALAS,

                                      Defendant-Appellant.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                         USDC No. H-99-CR-149-3
                          --------------------
         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before HIGGINBOTHAM, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Roberto Salas.     United States v. Salas, No. 03-20525 (5th Cir.

Feb. 18, 2004).     The Supreme Court vacated and remanded for

further consideration in light of United States v. Booker, 125
S. Ct. 738 (2005).     See Salas v. United States, 125 S. Ct. 1111

(2005).     We requested and received supplemental letter briefs

addressing the impact of Booker.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20525
                                -2-

     Salas argues that he is entitled to resentencing because the

district court erred under Booker in imposing his sentence under

the then mandatory United States Sentencing Guidelines held

unconstitutional in Booker.   This court will not consider a

Booker-related challenge raised for the first time in a petition

for certiorari absent extraordinary circumstances.     United States

v. Taylor, 409 F.3d 675, 676 (5th Cir. 2005).

     Salas concedes that he cannot make the necessary showing of

plain error that is required by our precedent in United States v.

Mares, 402 F.3d 511, 520 n.9 (5th Cir 2005), petition for cert.

filed (Mar. 31, 2005) (No. 04-9517).     Moreover, this court has

rejected his argument that a Booker error is a structural error

or that such error is presumed to be prejudicial.     See Mares, 402
F.3d at 520-22; see also United States v. Malveaux, 411 F.3d 558,

560 n.9 (5th Cir. 2005), petition for cert. filed (July 11, 2005)

(No. 05-5297).   Because he has not demonstrated plain error, “it

is obvious that the much more demanding standard for

extraordinary circumstances warranting review of an issue raised

for the first time in a petition for certiorari, cannot be

satisfied.”   Taylor, 405 F.3d at 677.

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Salas’s conviction and sentence.

     AFFIRMED.